OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street, Milwaukee, WI (Address of principal executive offices) (Zip code) Constance Dye Shannon 235 W. Galena Street, Milwaukee, WI 53212 (Name and address of agent for service) Registrant's telephone number, including area code:(414) 299-2295 Date of fiscal year end:November 30 Date of reporting period:July 1, 2013 - June 30, 2014 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Advisory Research MLP & Energy Income Fund ENTERPRISE PRODUCTS PARTNERS L.P. Security Meeting Type Special Ticker Symbol EPD Meeting Date 30-Sep-2013 ISIN US2937921078 Agenda 933872714 - Management Item Proposal Type Vote For/Against Management 1. Amend Stock Compensation Plan Management For For 2. Amend Employee Stock Purchase Plan Management For For PLAINS ALL AMERICAN PIPELINE, L.P. Security Meeting Type Special Ticker Symbol PAA Meeting Date 19-Nov-2013 ISIN US7265031051 Agenda 933884783 - Management Item Proposal Type Vote For/Against Management 1. Approve Stock Compensation Plan Management For For 2. Approve Motion to Adjourn Meeting Management For For SPECTRA ENERGY CORP Security Meeting Type Annual Ticker Symbol SE Meeting Date 15-Apr-2014 ISIN US8475601097 Agenda 933927634 - Management Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For 4. S/H Proposal - Political/Government Shareholder Against For 5. S/H Proposal - Report/Reduce Greenhouse Gas Emissions Shareholder Against For EQT CORPORATION Security 26884L109 Meeting Type Annual Ticker Symbol EQT Meeting Date 30-Apr-2014 ISIN US26884L1098 Agenda 933936417 - Management Item Proposal Type Vote For/Against Management 1A Election of Directors (Majority Voting) Management For For 1B Election of Directors (Majority Voting) Management For For 1C Election of Directors (Majority Voting) Management For For 1D Election of Directors (Majority Voting) Management For For 2 14A Executive Compensation Management For For 3 Approve Stock Compensation Plan Management For For 4 Miscellaneous Corporate Actions Management For For 5 Ratify Appointment of Independent Auditors Management For For TRANSCANADA CORPORATION Security 89353D107 Meeting Type Annual Ticker Symbol TRP Meeting Date 02-May-2014 ISIN CA89353D1078 Agenda 933940048 - Management Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 KEVIN E. BENSON For For 2 DEREK H. BURNEY For For 3 PAULE GAUTHIER For For 4 RUSSELL K. GIRLING For For 5 S. BARRY JACKSON For For 6 PAULA ROSPUT REYNOLDS For For 7 JOHN RICHELS For For 8 MARY PAT SALOMONE For For 9 D. MICHAEL G. STEWART For For 10 SIIM A. VANASELJA For For 11 RICHARD E. WAUGH For For 02 Ratify Appointment of Independent Auditors Management For For 03 14A Executive Compensation Management For For ENBRIDGE INC. Security 29250N105 Meeting Type Annual and Special Meeting Ticker Symbol ENB Meeting Date 07-May-2014 ISIN CA29250N1050 Agenda 933950924 - Management Item Proposal Type Vote For/Against Management 01 Election of Directors (Majority Voting) Management 1 DAVID A. ARLEDGE For For 2 JAMES J. BLANCHARD For For 3 J. LORNE BRAITHWAITE For For 4 J. HERB ENGLAND For For 5 CHARLES W. FISCHER For For 6 V.M. KEMPSTON DARKES For For 7 DAVID A. LESLIE For For 8 AL MONACO For For 9 GEORGE K. PETTY For For 10 CHARLES E. SHULTZ For For 11 DAN C. TUTCHER For For 12 CATHERINE L. WILLIAMS For For 02 Ratify Appointment of Independent Auditors Management For For 03 Adopt Stock Option Plan Management For For 04 Ratify Shareholder Rights Plan Management For For 05 14A Executive Compensation Management For For NISOURCE INC. Security 65473P105 Meeting Type Annual Ticker Symbol NI Meeting Date 13-May-2014 ISIN US65473P1057 Agenda 933961458 - Management Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 1K. Election of Directors (Majority Voting) Management For For 2. 14A Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For 4. S/H Proposal - Political/Government Shareholder Against For KINDER MORGAN, INC. Security 49456B101 Meeting Type Annual Ticker Symbol KMI Meeting Date 19-May-2014 ISIN US49456B1017 Agenda 933968793 - Management Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 RICHARD D. KINDER For For 2 STEVEN J. KEAN For For 3 ANTHONY W. HALL, JR. For For 4 DEBORAH A. MACDONALD For For 5 MICHAEL J. MILLER For For 6 MICHAEL C. MORGAN For For 7 FAYEZ SAROFIM For For 8 C. PARK SHAPER For For 9 JOEL V. STAFF For For 10 JOHN M. STOKES For For 11 ROBERT F. VAGT For For 2. Ratify Appointment of Independent Auditors Management For For 3. S/H Proposal - Environmental Shareholder Against For 4. S/H Proposal - Report/Reduce Greenhouse Gas Emissions Shareholder Against For 5. S/H Proposal - Corporate Governance Shareholder Against For ONEOK, INC. Security Meeting Type Annual Ticker Symbol OKE Meeting Date 21-May-2014 ISIN US6826801036 Agenda 933966078 - Management Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 1K. Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For 4. S/H Proposal - Report/Reduce Greenhouse Gas Emissions Shareholder Against For THE WILLIAMS COMPANIES, INC. Security Meeting Type Annual Ticker Symbol WMB Meeting Date 22-May-2014 ISIN US9694571004 Agenda 933985294 - Management Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 1K. Election of Directors (Majority Voting) Management For For 1L. Election of Directors (Majority Voting) Management For For 2. Amend Stock Compensation Plan Management For For 3. Amend Employee Stock Purchase Plan Management For For 4. Ratify Appointment of Independent Auditors Management For For 5. 14A Executive Compensation Management For For TARGA RESOURCES CORP. Security 87612G101 Meeting Type Annual Ticker Symbol TRGP Meeting Date 29-May-2014 ISIN US87612G1013 Agenda 933968488 - Management Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 CHARLES R. CRISP For For 2 LAURA C. FULTON For For 3 JAMES W. WHALEN For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For 4. S/H Proposal - Environmental Shareholder Against For BUCKEYE PARTNERS, L.P. Security Meeting Type Annual Ticker Symbol BPL Meeting Date 03-Jun-2014 ISIN US1182301010 Agenda 933992580 - Management Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 FORREST E. WYLIE For For 2 BARBARA J. DUGANIER For For 3 JOSEPH A. LASALA, JR. For For 4 MARTIN A. WHITE For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For MARKWEST ENERGY PARTNERS LP Security Meeting Type Annual Ticker Symbol MWE Meeting Date 06-Jun-2014 ISIN US5707591005 Agenda 934004906 - Management Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 FRANK M. SEMPLE For For 2 DONALD D. WOLF For For 3 W.A. BRUCKMANN III For For 4 MICHAEL L. BEATTY For For 5 CHARLES K. DEMPSTER For For 6 DONALD C. HEPPERMANN For For 7 RANDALL J. LARSON For For 8 ANNE E. FOX MOUNSEY For For 9 WILLIAM P. NICOLETTI For For 2 14A Executive Compensation Management For For 3 Ratify Appointment of Independent Auditors Management For For Advisory Research MLP & Energy Infrastructure ENTERPRISE PRODUCTS PARTNERS L.P. Security Meeting Type Special Ticker Symbol EPD Meeting Date 30-Sep-2013 ISIN US2937921078 Agenda 933872714 - Management Item Proposal Type Vote For/Against Management 1. Amend Stock Compensation Plan Management For For 2. Amend Employee Stock Purchase Plan Management For For PLAINS ALL AMERICAN PIPELINE, L.P. Security Meeting Type Special Ticker Symbol PAA Meeting Date 19-Nov-2013 ISIN US7265031051 Agenda 933884783 - Management Item Proposal Type Vote For/Against Management 1. Approve Stock Compensation Plan Management For For 2. Approve Motion to Adjourn Meeting Management For For SPECTRA ENERGY CORP Security Meeting Type Annual Ticker Symbol SE Meeting Date 15-Apr-2014 ISIN US8475601097 Agenda 933927634 - Management Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For 4. S/H Proposal - Political/Government Shareholder Against For 5. S/H Proposal - Report/Reduce Greenhouse Gas Emissions Shareholder Against For EQT CORPORATION Security 26884L109 Meeting Type Annual Ticker Symbol EQT Meeting Date 30-Apr-2014 ISIN US26884L1098 Agenda 933936417 - Management Item Proposal Type Vote For/Against Management 1A Election of Directors (Majority Voting) Management For For 1B Election of Directors (Majority Voting) Management For For 1C Election of Directors (Majority Voting) Management For For 1D Election of Directors (Majority Voting) Management For For 2 14A Executive Compensation Management For For 3 Approve Stock Compensation Plan Management For For 4 Miscellaneous Corporate Actions Management For For 5 Ratify Appointment of Independent Auditors Management For For TRANSCANADA CORPORATION Security 89353D107 Meeting Type Annual Ticker Symbol TRP Meeting Date 02-May-2014 ISIN CA89353D1078 Agenda 933940048 - Management Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 KEVIN E. BENSON For For 2 DEREK H. BURNEY For For 3 PAULE GAUTHIER For For 4 RUSSELL K. GIRLING For For 5 S. BARRY JACKSON For For 6 PAULA ROSPUT REYNOLDS For For 7 JOHN RICHELS For For 8 MARY PAT SALOMONE For For 9 D. MICHAEL G. STEWART For For 10 SIIM A. VANASELJA For For 11 RICHARD E. WAUGH For For 02 Ratify Appointment of Independent Auditors Management For For 03 14A Executive Compensation Management For For ENBRIDGE INC. Security 29250N105 Meeting Type Annual and Special Meeting Ticker Symbol ENB Meeting Date 07-May-2014 ISIN CA29250N1050 Agenda 933950924 - Management Item Proposal Type Vote For/Against Management 01 Election of Directors (Majority Voting) Management 1 DAVID A. ARLEDGE For For 2 JAMES J. BLANCHARD For For 3 J. LORNE BRAITHWAITE For For 4 J. HERB ENGLAND For For 5 CHARLES W. FISCHER For For 6 V.M. KEMPSTON DARKES For For 7 DAVID A. LESLIE For For 8 AL MONACO For For 9 GEORGE K. PETTY For For 10 CHARLES E. SHULTZ For For 11 DAN C. TUTCHER For For 12 CATHERINE L. WILLIAMS For For 02 Ratify Appointment of Independent Auditors Management For For 03 Adopt Stock Option Plan Management For For 04 Ratify Shareholder Rights Plan Management For For 05 14A Executive Compensation Management For For NISOURCE INC. Security 65473P105 Meeting Type Annual Ticker Symbol NI Meeting Date 13-May-2014 ISIN US65473P1057 Agenda 933961458 - Management Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 1K. Election of Directors (Majority Voting) Management For For 2. 14A Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For 4. S/H Proposal - Political/Government Shareholder Against For KINDER MORGAN, INC. Security 49456B101 Meeting Type Annual Ticker Symbol KMI Meeting Date 19-May-2014 ISIN US49456B1017 Agenda 933968793 - Management Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 RICHARD D. KINDER For For 2 STEVEN J. KEAN For For 3 ANTHONY W. HALL, JR. For For 4 DEBORAH A. MACDONALD For For 5 MICHAEL J. MILLER For For 6 MICHAEL C. MORGAN For For 7 FAYEZ SAROFIM For For 8 C. PARK SHAPER For For 9 JOEL V. STAFF For For 10 JOHN M. STOKES For For 11 ROBERT F. VAGT For For 2. Ratify Appointment of Independent Auditors Management For For 3. S/H Proposal - Environmental Shareholder Against For 4. S/H Proposal - Report/Reduce Greenhouse Gas Emissions Shareholder Against For 5. S/H Proposal - Corporate Governance Shareholder Against For ONEOK, INC. Security Meeting Type Annual Ticker Symbol OKE Meeting Date 21-May-2014 ISIN US6826801036 Agenda 933966078 - Management Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 1K. Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For 4. S/H Proposal - Report/Reduce Greenhouse Gas Emissions Shareholder Against For THE WILLIAMS COMPANIES, INC. Security Meeting Type Annual Ticker Symbol WMB Meeting Date 22-May-2014 ISIN US9694571004 Agenda 933985294 - Management Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 1K. Election of Directors (Majority Voting) Management For For 1L. Election of Directors (Majority Voting) Management For For 2. Amend Stock Compensation Plan Management For For 3. Amend Employee Stock Purchase Plan Management For For 4. Ratify Appointment of Independent Auditors Management For For 5. 14A Executive Compensation Management For For TARGA RESOURCES CORP. Security 87612G101 Meeting Type Annual Ticker Symbol TRGP Meeting Date 29-May-2014 ISIN US87612G1013 Agenda 933968488 - Management Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 CHARLES R. CRISP For For 2 LAURA C. FULTON For For 3 JAMES W. WHALEN For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For 4. S/H Proposal - Environmental Shareholder Against For BUCKEYE PARTNERS, L.P. Security Meeting Type Annual Ticker Symbol BPL Meeting Date 03-Jun-2014 ISIN US1182301010 Agenda 933992580 - Management Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 FORREST E. WYLIE For For 2 BARBARA J. DUGANIER For For 3 JOSEPH A. LASALA, JR. For For 4 MARTIN A. WHITE For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For MARKWEST ENERGY PARTNERS LP Security Meeting Type Annual Ticker Symbol MWE Meeting Date 06-Jun-2014 ISIN US5707591005 Agenda 934004906 - Management Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 FRANK M. SEMPLE For For 2 DONALD D. WOLF For For 3 W.A. BRUCKMANN III For For 4 MICHAEL L. BEATTY For For 5 CHARLES K. DEMPSTER For For 6 DONALD C. HEPPERMANN For For 7 RANDALL J. LARSON For For 8 ANNE E. FOX MOUNSEY For For 9 WILLIAM P. NICOLETTI For For 2 14A Executive Compensation Management For For 3 Ratify Appointment of Independent Auditors Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Investment Managers Series Trust By (Signature and Title)* /s/ Maureen Quill Maureen Quill, President Date August 8, 2014 * Print the name and title of each signing officer under his or her signature.
